Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 and 12-15 are presented for examination.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art of record does not teach or suggest individually or in combination about a system and/or a controller controlling an air cooling system/subsystem/module and a liquid cooling system/subsystem/module based on a thermal criteria/threshold wherein providing instructions to use the air cooling system/subsystem/module, but not the liquid cooling system/subsystem/module, to cool an electronic equipment when a received temperature monitoring data is below a thermal criteria/threshold and instructions to use at least the liquid cooling system/subsystem/module to cool the electric equipment when the received temperature monitoring data is at or above the thermal criteria/threshold and further instructions to select a hybrid cooling profile from a set of available hybrid cooling profiles and  providing instructions to throttle operation of an electronic equipment in accordance with the selected hybrid cooling profile. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pursuant to MPEP 606.01, the title has been changed to read:
-- AIR AND LIQUID COOLING OF ELECTRONIC EQUIPMENT BASED ON A SELECTED  HYBRID COOLING PROFILE --



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116